Citation Nr: 1422759	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for a left knee disorder rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his March 2012 personal hearing before the RO, the Veteran notified VA that his left knee disorder had become worse since his March 2010 VA examinations.  Therefore, the Board finds that a remand is required to provide the Veteran with a new VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

When readjudicating the claim, the AOJ should not only consider whether the Veteran meets the criteria for an increased rating for his left knee disorder because of instability under Diagnostic Code 5257 but also whether he meets the criteria for separate compensable ratings for limitation of flexion under Diagnostic Code 5260, limitation of extension under Diagnostic Code 5261, and/or for post-operative scarring under Diagnostic Codes 7801 to 7804.  See 38 C.F.R. §§ 4.71a, 4.118 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings); VAOPGCPREC 23-97 (July 1, 1997) (holding that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261). 

When examining the Veteran and when rating the severity of his service connected disability, the examiner and later the AOJ must take into account the appellant's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45 (2013), DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  When readjudicating these claims, the AOJ must also be mindful of 38 C.F.R. § 4.59 (2013) and the United States Court of Appeals for Veterans Claims (Court) holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  

In this regard, when scheduling the Veteran for this VA examination the AOJ should inform him that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Furthermore, governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b).  38 C.F.R. § 3.655(a) (2013).  Additionally, 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.

The record shows that the Veteran receives ongoing treatment from the VA Connecticut Healthcare System.  However, his post-May 2012 treatment records are not found in the claims file.  Therefore, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-May 2012 treatment records from the VA Connecticut Healthcare System.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the Veteran with an examination to ascertain the current severity of his left knee disorder.  

Notice of the VA examination should be mailed to the Veteran's last address of record and must include, among other things, notice that his claim can be denied if he fails to show for his VA examination.  A copy of the notice letter must be associated with the claims file.   

The claims file must be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including x-rays, must be accomplished and all clinical findings must be reported in detail.  

After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  As to left knee lost motion, the examiner should conduct complete range of motion studies of the left knee with specific citation to flexion and extension.  The examiner should offer an opinion as to the degree on which this pain first appears on flexion and extension.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, extension or otherwise impair functioning of the joint.

b.  As to left knee instability, the examiner should provide an opinion as to whether it is best characterized as slight, moderate, or serve.

c.  As to any left knee scarring, the examiner should provide the following information:

i.  Does the Veteran have any left knee scars?

ii.  If he does have left knee scars, as to each scar provide a detailed description of the scars locations as well as its length and width.

iii.  If he does have left knee scars, as to each scar provide an opinion as to whether it is unstable and/or painful.

If there was a material change in the severity of the Veteran's symptoms at any time during the pendency of the appeal, the examiner must attempt to identify the date of this change and provide a separate opinion as to the severity of the disability before and after the change.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent to report on the observable symptoms of his disorder (i.e., pain, swelling, lost motion, etc.) even when his treatment records are negative for symptoms. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

3.  Finally, readjudicate the claim.  Such adjudication must consider the Veteran's pain or other limitation of function and separate ratings for lost flexion and extension as well as for instability and scarring of the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, Burton; VAOPGCPREC 23-97; VAOPGCPREC 9-2004.  The adjudication should also consider whether staged ratings are needed.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including.  A reasonable period of time must be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

